 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   651 H. Street
 3   Bakersfield, CA 93301
     Tel: (661) 827-8000
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     AUGUSTIN FLORES-DELCID
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 18-cr-00208-DAD-BAM
10
                        Plaintiff
11
      AUGUSTIN FLORES-DELCID,                          STIPULATION AND ORDER TO
12                                                     CONTINUE STATUS CONERENCE
                        Defendants.
13

14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
15
     DROZD AND LAURA D. WITHERS, ASSISTANT UNITED STATES ATTORNEY:
16
            COMES NOW Defendant, AUGUSTIN FLORES-DELCID, by and through his attorney
17
     of record, EMILY DELEON, hereby requesting that the status conference hearing currently set
18
     for Monday, October 22, 2018, be continued to Monday, October 29, 2018.
19
            I will be unavailable on October 22, 2018 to appear in court as I have prepaid
20
     arrangements to be out of the country that week. I have spoken to AUSA Laura Withers and she
21
     has no objection to continuing this matter for one week.
22
            The parties also agree the delays resulting from the continuance shall be excluded in the
23
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
24
     ///
25
     ///
26
27

28          IT IS SO STIPULATED.
                                                      1
 1                                                             Respectfully Submitted,
     DATED: 10/9/2018                                          /s/ Emily Deleon______
 2                                                             EMILY DELON
                                                               Attorney for Defendant
 3                                                             AUGUSTINE FLORES-DELCID
 4

 5
     DATED: 10/9/2018                                          /s/LAURA WITHERS____
 6                                                             LAURA WITHERS
                                                               Assistant U.S. Attorney
 7

 8

 9
                                               ORDER
10

11          IT IS SO ORDERED that the status conference set for October 22, 2018 be continued to
12   October 29, 2018 at 10:00 a.m. in Courtroom 5 at 2500 Tulare Street in Fresno, CA.
13   IT IS SO ORDERED.
14
        Dated:    October 15, 2018
15                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
